                Case 1:19-cv-09775-JGK Document 89-1 Filed 01/21/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

  KIA WAH ISLAND UTILITY, INC.,

                   Plaintiff,                                   Civil Action No. I.: l 9-cv-09775-JGK

  V.

  WESTPORT INSURANCE CORPORATION;                                       USDC SDNY
  SWISS RE INTERNATIONAL SE; LLOYD'S                                    DOCUMENT
  SYNDICATE 1882 CHB; and MEARS GROUP,                                  ELECTRONICALLY FILED
  INC.,                                                                 DCC# ---,-:--J--7
                                                                        DATE FILED: .-I~tz::..'c.:,_
                                                                                                       cflCJa<:>
                                                                                                          ·---~-- . -.
          Defendants.


                                                   ORDER

           This matter is before the Court on the Parties' Joint Stipulation Requesting Stay of Action

("Stipulation"). Having reviewed the Stipulation and being otherwise sufficiently advised in the

premises, it is hereby ORDERED that:

           I.       The Court's style for this action is revised as follows:

                    Kiawah Island Utility, Inc. v. Swiss Re International SE and Chubb Underwriting
                    Agencies Limited on Behalf of Syndicate 1882, U.S. District Court for the
                    Southern District of New York, Civil Action No. 1:19-cv-09775-JGK

           2.       The current action is stayed subject to retaining the limited jurisdiction necessary to

address any issues set forth in Paragraph 5 of the Stipulation.

           3.       The Court acknowledges that the Parties disagree as to whether the retained

jurisdiction of the Court extends to motions for joinder of parties to the arbitration and/or

consolidation motions, and that the Parties reserve their respective rights, positions, and defenses

with respect to any such motions, as set forth in Paragraph 6 of the Stipulation.


Dated:           t/J. {)J-o
           ---+-(--I-(~-                           T E HO O   BLE JOHN G. KOELTL
                                                   UNITED STATES DISTRICT JUDGE


 1032064
          Case 1:19-cv~09775-JGK Document 89 Filed 01/21/20 Page 1 of 5




                                UNITED STAfflS DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 KIAWAH ISLAND UTILITY, INC.,

                  Plaintiff,                                 Civil Action No. 1:19-cv-09775-JGK

 v.
 WESTPORT INSURANCE CORPORATION;                                JOINT STIPULATION
 SWISS RE INTERNATIONAL SEi LLOYD'S                         REQUESTING STAY OF ACTION
 SYNDICATE 1882 CHB; and MEARS GROUP,
 INC.,
         Defendants.


           Plaintiff Kiawah Island Utility, Inc. e'Kflr) and Defendants Swiss Re International SE

and Chubb Underwriting Agencies Limited on Behalf of Syndicate 1882 (misidentified in

Plaintifrs Complaint as HLloyd~s Syndicate 1882 CHB") (collectively Hfnsurers")jointly stipulate

and request as follows:

   l. On October 22, 2019, the U.S. District Court for the Di~rict of South Carolina, Charleston

          Division, granted Insurers' Motion to Compel Arbitration and transferred KIU' s claims

          against Insurers to this Court to enforce the requirement of arbitration in the state of New

          York.

  2. Since the transfer to this Court only involved the claims asserted by KIU against Insurers,

          KIU and Insurers request that the Court's style for this action be revised as follows and that

          all future filings utilize the revised style:

                                Kiawah Island UtHlty, Inc. v. Swiss Re International SE and Chubb
                                Underwriting Agencies Limited on Behalf of Syndicate 1882, U.S.
                                District Court for the Southern District of New York, Civil Action
                                No.1:19-cv-09775-JGK

  3. Subsequent to the South Carolina District Court's order compelling arbitration, KIU and

          Insurers have reached an agreement to proceed to binding arbitration in New York, New

l03ISS6
          Case 1:19-cv-09775-JGK Document 89 Filed 01/21/20 Page 2 of 5




          York, where all disputes and/or claims between the parties will be finally resolved by an

          arbitration Tribunal in accordance with the Arbitration Clause contained ln Insurers' Policy

          No. B0180ME1504780, except to the extent the provisions in the Arbitration Clause are

          modified by the 0 Arbitration Procedure Agreement'' {"Procedure Agreement"), which is

          currently being jointly drafted by the parties.

   4. At this time, the parties have agreed to appoint their respective neutral arbitrators on or before

          January 17, 2020, and, as noted above, are currently developing an agreed Procedure

          Agreement in order to facilitate the procedural process involved with arbitration.

    5. Pursuant to 9 U.S.C. § 3, the Court is jointly requested by the parties to stay the current

           action subject to retaining the limited jurisdiction necessary to address the following

           arbitration related issues (and as set forth in Paragraph 8 of the Procedure Agreement):

           (i)    to enforce and compeJ the agreed arbitration pursuant to the Arbitration Clause

                  contained in the Policy, the October 22, 2019, Order of the South Carolina District

                  Court, and the Procedure Agreement;

           (ii)   to bear and decide any dispute relating to the arbitmtor selection process, including

                  objections to arbitrators named by either party as may be appropriate under the

                  Procedure Agreement;

          (iii)   to facilitate the issuance, service. and/or compliance by KIU, Insurers, or any third-

                  party with any subpoena issued under the authority of the arbitration Tribunal in

                  accordance with the provisions of Fed. R. Civ. P. 45 and 9 U.S.C. § 7;

           (iv)   to enforce and/or confirm (a) awards issued by the Tt·ibunaJ, and {b) interim orders

                  ofthe Tribunal, including any orders by the Tribunal granting or denying the joinder

                  of any other party{ies) or the consolidation of the arbitration with any other related

                  arbitration, as pennitted by applicable law;
1031556                                              2
          Case 1:19-cv-09775-JGK Document 89 Filed 01/21/20 Page 3 of 5




           (v)      to enter Flnal Judgment confirming tbe order or award of the arbitration Tribunal

                    as prescribed by the Federal Arbitration Act and/or New York Convention; and

           (vt')    to hear and decide any application to vacate, modify, or correct the final order or

                    award of the arbitration Tribunal pursuant to the 111les applicable to such decisions

                    as prescribed by the Federal Arbitration Act and/or New York Convention.

       6, KIU and Insurers disagree whether the retained jurisdiction of the Court extends to motions

            for joinder of parties to the arbitration and/or consolidation motions. 1 KIU and Insurers

            reserve their respective rights, positions, and defenses with respect to any such motions.

      7. KIU and Insurers shall bear their own respective fees and court costs.

                                                Respectfully submitted,



                                                 Alexandra F. Markov (AM-6563)
                                                 Myles A. Parker (admitted pro hac vice)
                                                 D. Scott Murray (admitted pro hac vice)
                                                 Edn D. Guyton (admitted pro hac vice)
                                                 CARROLL WARREN & PARKER PLLC
                                                 188 East Capitol Street, Suite 1200 (39201)
                                                 Post Office Box 1005
                                                 Jackson, Mississippi 39215
                                                 Telephone: (601) 592-1010
                                                 Facsimile: (601) 592-6060
                                                 amarkov@cwplaw.com
                                                 mparker@cwplaw.com
                                                 smurray@cwplaw.com
                                                 eguyton@cwplaw.com

                                       Attorneys for Defendants Swiss Re International SE and Chubb
                                       Underwriting Agencies Limited on Behalf of Syndicate 1882
                                       (misidentified in Plaintiff's Complaint as "Lloyd's Syndicate 1882
                                       CHB")




1 The joinder of additional parties to tho instant arbitration and/or the consolidation of another arbitration with the instont
arbitration.
  103!SS6                                                       3
          Case 1:19-cv-09775-JGK Document 89 Filed 01/21/20 Page 4 of 5




                               Michael . Gordon G-7838)
                               GORDO AWL
                               5 I Bed for       , Suite 2
                               Katonah, 1:'-few York 10536
                               Telephone: (914) 232-9500
                               Facsimile: (914) 992-6634
                               mgordon@gordonlawllp.com

                               Joseph L. Luciana, III (admitted pro hac vice)
                               Carl J. Spindler (admitted pro hac vice)
                               DINGESS, FOSTER, LUCIANA, DAVIDSON &
                               CHLEBOSKI, LLP
                               20 Stanwix Street, 3rd Floor
                               Pittsburgh, Pennsylvania 15222
                               Telephone: (412) 926-1830
                               Faesimile: (412) 926-1801
                               jluciana@dfllegal.com
                               cspind1er@dfllegal.com

                            Attorneys for PlaintiffKiawah Island Utility, Inc.




I03lSS6                                    4
     Case 1:19-cv-09775-JGK Document 89 Filed 01/21/20 Page 5 of 5




                                   CERTIFICATE QE SERVICE
               \
          I hereby certify that a copy ofthe foregoing was electronically filed wlth the Clerk of Court

on thi~ / Sf day of January, 2020 by using the CM/ECP system which sent notification of

such filing to aU counsel.




10)1556                                             5
